


110 HR 6418 IH: DRILL NOW Act of 2008
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6418
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Poe (for himself,
			 Mr. Boustany,
			 Mr. Burton of Indiana, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To achieve greater national energy independence by
		  terminating longstanding moratoriums on the domestic production of offshore oil
		  and natural gas and to authorize States to petition for authorization to
		  conduct offshore oil and natural gas exploration and extraction in the coastal
		  zone of their State.
	
	
		1.Short titleThis Act may be cited as the
			 Developing Resources Immediately and
			 Long-Term through Leases on Our Nation’s Offshore Waters Act of
			 2008 or the DRILL NOW Act of 2008.
		2.Termination of
			 laws prohibiting the spending of appropriated funds for Outer Continental Shelf
			 leasing activitiesAll
			 provisions of existing Federal law prohibiting the spending of appropriated
			 funds to conduct oil and natural gas leasing and preleasing activities for any
			 area of the Outer Continental Shelf shall have no force or effect.
		3.Revocation of
			 existing Presidential withdrawalsAll withdrawals of Federal submerged lands
			 of the Outer Continental Shelf from leasing, including withdrawals by the
			 President under the authority of section 12(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect
			 with respect to the leasing of areas for exploration for, and development and
			 production of, oil, and natural gas.
		4.Revocation of
			 existing Presidential authorityAll authorities given to the President with
			 respect to the leasing of Federal submerged lands of the Outer Continental
			 Shelf, given under section 12(a) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(a)), are hereby revoked, except in the interest of national
			 security.
		5.Availability of
			 certain areas for leasingSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Availability of
				certain areas for leasing
					(1)DefinitionsIn
				this subsection:
						(A)GovernorThe
				term Governor means the Governor of a State.
						(B)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States from leases entered into on or after the date of enactment of this Act
				for natural gas exploration and extraction activities authorized by the
				Secretary under this subsection.
						(2)Petition
						(A)In
				generalThe Governor may submit to the Secretary a petition
				requesting that the Secretary issue leases authorizing the conduct of oil and
				natural gas exploration and extraction activities in any area that is at least
				50 miles beyond the coastal zone of the State.
						(B)ContentsIn
				any petition under subparagraph (A), the Governor shall include a detailed plan
				of the proposed exploration and extraction activities, as applicable.
						(3)Action by
				secretary
						(A)In
				generalSubject to subparagraph (D), as soon as practicable after
				the date of receipt of a petition under paragraph (2), the Secretary shall
				approve or deny the petition.
						(B)Requirements for
				exploration and extractionThe Secretary shall not approve a
				petition submitted under paragraph (2)(A) unless the State enacts legislation
				supporting exploration and extraction of oil and natural gas in the coastal
				zone of the State.
						(C)Consistency with
				legislationThe plan provided in the petition under paragraph
				(2)(B) shall be consistent with the legislation described in subparagraph (B)
				as applicable.
						(D)Conflicts with
				military operations and national securityThe Secretary shall not
				approve a petition for a drilling activity under this paragraph if the drilling
				activity would conflict with any military operation or national security, as
				determined by the President.
						(4)Disposition of
				revenuesNotwithstanding section 9, for each applicable fiscal
				year, the Secretary of the Treasury shall deposit—
						(A)25 percent of
				qualified revenues in a Clean and Alternative Energy Fund in the Treasury,
				which shall be established by the Secretary;
						(B)25 percent of
				qualified revenues in the general fund of the Treasury;
						(C)37.5 percent of
				qualified revenues in a special account in the Treasury from which the
				Secretary shall disburse to the State; and
						(D)6.25 percent to
				provide financial assistance to States in accordance with section 6 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
				considered income to the Land and Water Conservation Fund for purposes of
				section 2 of that Act (16 U.S.C. 460l–5); and
						(E)6.25 percent to a
				reserve fund to be used to mitigate for any environmental damage that occurs as
				a result of extraction activities authorized under this subsection, regardless
				of whether the damage is—
							(i)reasonably
				foreseeable; or
							(ii)caused by
				negligence, natural disasters, or other acts.
							(5)Existing
				leasesAny funds that would be received by the United States as
				royalties under any Federal oil and gas lease of an area on the outer
				Continental Shelf within 50 miles of the coastal zone of the State of Texas,
				Louisiana, Mississippi, or Alabama that is in effect on the date of enactment
				of the DRILL NOW Act of 2008 shall be paid to that State if the State enacts a
				statute that establishes a plan for expenditure of those
				funds.
					.
		
